964 A.2d 546 (2009)
290 Conn. 911
STATE of Connecticut
v.
Ricardo COLLINS.
Supreme Court of Connecticut.
Decided January 29, 2009.
Adam E. Mattei, special deputy assistant state's attorney, in support of the petition.
Pamela S. Nagy, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 111 Conn.App. 730, 961 A.2d 986 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court abused its discretion when it admitted evidence of the defendant's involvement in a prior shooting?"
The Supreme Court docket number is SC 18297.